DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 01/28/2022 has been entered. Claims 1, 4, and 7 have been amended. Claims 2, 8, and 10 have been cancelled, and no additional claims have been added.
	Accordingly, claims 1, 3-7, and 9 are pending and are under examination.
The replacement abstract filed 01/28/2022 is accepted and has been entered. Thus, the previous objection to the specification is withdrawn.
The previous objection to claim 2 is moot in view of claim 2 being cancelled; thus, the objection is withdrawn.
The amendment to claim 1 obviates the previous § 112(a) rejection, which is hereby withdrawn. 
The amendment to claim 1 obviates the previous § 102(a)(1) rejection, which is hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taihaku et al. (US 20140301885 A1; of record) in view of Rosinski (US 20160059307 A1; of record).
Regarding claims 1, 5, and 7:
Taihaku teaches manufacturing a permanent magnet via sintering (Abstract), meeting the claimed “method for manufacturing a sintered body as a base of a sintered magnet”;
Forming a body via powder compaction [0067], slurry injection [0068] or green sheet molding [0069]; then held for several hours at, for example, 600°C at a pressure of 0.5 MPa or 1.0 MPa [0070] to perform a calcination process.
Thus, with regard to the limitation of “obtaining a formed body through a debinding process of a green body formed of a mixture containing magnet powder and a binder…and a sintering step, after and independent from the debinding process”, in the embodiment where the formed body is formed from a green sheet [0069], which contains an organic solvent and a binder resin [0069], the calcining step [0070] would act as the debinding process, in view of organic solvents and binder resins being organic substances which are known to volatilize and/or decompose at temperatures far below the 600°C during calcining. It is understood that the pressure is 0.5 MPa or 1.0 MPa during the calcining step, and then the applied pressure of 30 MPa occurs once the SPS begins [0073]. 
Thus, although Taihaku does not explicitly teach the claimed step of “the formed body is kept in the mechanically pressurized state at a pressure value of less than 3 MPa while heating the formed body from 300°C to 900°C for a predetermined timing, (i.e. the pressure being below 3 MPa “until a predetermined timing” and then the pressure being 3 MPa or more after the “predetermined timing”), and or “the pressure value is changed from a first pressure value less than 3 MPa to a second pressure value greater than 3 MPa while the temperature of the formed body is rising”, Taihaku does appreciate using different degrees of pressure in different forms of pressure (atmospheric and mechanical).
Taihaku teaches then performing a sintering process [0072] wherein in one embodiment, spark plasma sintering (SPS) is used [0073], and the uniaxial pressure applied during the SPS is 30 MPa [0073], which is within the claimed range of 3 MPa or more, meeting the claimed “sintering the formed body in a mechanically pressurized state”. With regard to the claimed “while heating the formed body to a firing temperature”, Taihaku teaches raising the temperature at a rate of 10 degrees Celsius per minute until reaching 940°C [0073], wherein the temperature of 940°C meets the claimed “firing temperature”. 
Considering that calcining starts and ends at 600°C, and that the sintering immediately follows, the temperature of 600°C meets the claimed limitation of “the predetermined timing occurs when the temperature of the formed body is in a range of 300°C to 900°C” in claim 1. 
Taihaku also teaches applying a magnetic field to the magnet powder to orient the magnetic field of the compacted powder [0067], wherein the application direction of the magnetic field may be disposed so that the magnetic field is perpendicular to the pressure direction [0068], which meets claim 7.
Taihaku is silent regarding the claimed step of “the formed body is kept in the mechanically pressurized state at a pressure value of less than 3 MPa while heating the formed body from 300°C to 900°C for a predetermined timing, (i.e. the pressure being below 3 MPa “until a predetermined timing” and then the pressure being 3 MPa or more after the “predetermined timing”) in claim 1, and is silent regarding “the pressure value is changed from a first pressure value less than 3 MPa to a second pressure value greater than 3 MPa while the temperature of the formed body is rising” in claim 1.

Rosinski teaches a device intended for powder materials consolidation (Abstract) and discusses that the sintering device is provided with systems measuring pressing force, pressure, temperature, size changes of electrodes/punches/consolidated power set-up (measurement of shrinkage and expansion), and monitoring the sintering process [0076]. The pressure is operated in the range of 1-200 MPa, and the electric current pulse characteristics can be varied (Abstract) (which allows for varying the temperature because the electric current is the energy input source; note that this process – Electro Discharge Compaction (EDC) – is similar to the spark plasma sintering used by Taihaku in [0073] of Taihaku).
Rosinski also states “[t]he method is applied in a device that permits control of the density of the sintered body by varying the mechanical pressure applied thereto, and provides means to control the density of the sample by regulating the frequency of the discharge at least during the early stages.” [0016]. 
Thus, Rosinski appreciates varying and considering parameters such as pressure, temperature (based on varying the frequency, current, and other pulse characteristics of the discharge), and shrinkage or expansion during the early stages of sintering, in order to vary the density (the outcome) of the sample that is sintered/to be sintered. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
As discussed in the rejection of claim 1 above, the pressure ranges of Taihaku overlap with the claimed pressure value of less than 3 MPa. At some point, when the pressure is increased from about 0.5-1.0 MPa [0069] (albeit, via atmosphere rather than mechanical pressure) to 30 MPa [0073] (via uniaxial pressure; i.e. mechanical pressure) (which meets claim 5), the pressure will reach a point of being less than 3 MPa, meeting the claimed “the formed body is kept in the mechanically pressurized state at a pressure value of less than 3 MPa while heating the formed body from 300°C to 900°C, for a predetermined timing”, (i.e. the pressure being below 3 MPa “until a predetermined timing” and then the pressure being 3 MPa or more after the “predetermined timing”) and “the pressure value is changed from a first pressure value less than 3 MPa to a second pressure value greater than 3 MPa while the temperature of the formed body is rising” in claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Although the order of steps in Taihaku is slightly different (i.e. increase pressure, then heat, rather than the claimed order increase pressure while heating), it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV. C.). In the instant case, it is prima facie expected that pressurizing to 30 MPa then heating (as taught by Taihaku) results in the same or substantially identical/indistinguishable results from the claimed order of steps of pressurizing to 3 MPa, then raising the pressure to 30 MPa while heating.
Performing the above modification of Taihaku with Rosinski would allow one of ordinary skill in the art to arrive at an appropriate pressure based on the specific magnetic powder being used, such as a pressure of less than 3 MPa.
With regard to the claimed temperature of “at least 300°C”, as discussed in the rejection of claim 1 above, the temperature at the time sintering is begun is approximately 600°C, which is the end temperature of the calcining process, and therefore overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taihaku to incorporate the concepts of Rosinski, of measuring and varying the sintering parameters such as the mechanical pressure and the frequency, as doing so would allow for controlling the density of the final sintered magnet such as pressure, temperature (based on varying the frequency, current, and other pulse characteristics of the discharge), and shrinkage or expansion during the early stages of sintering, in order to vary the density (the outcome) of the sample that is sintered/to be sintered.
Regarding claim 3, Taihaku and Rosinski teach the method of claim 1 above. With regard to the predetermined timing limitation in claim 3, further considering that the sintering step follows the calcining, and that there is no explicit delay or cooling period after calcining and before sintering [0070]-[0072], and that sintering is a process of fusing (by definition of “sintering”), the predetermined timing is interpreted to mean that the powder in the formed body begins to fuse, which meets claim 3.
Regarding claim 4, Taihaku and Rosinski teach the method of claim 1 above. Taihaku teaches that during SPS, the temperature is raised to 940°C and held for 5 minutes [0073], which meets the step of raising to raising to and maintaining at 900°C or higher after the predetermined timing, as required by claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taihaku in view of Rosinski, as applied to claim 1 above, and further in view of Shoji et al. (US 20130092867 A1; of record).
	Regarding claim 6:
Taihaki in view of Rosinski teaches the method as applied to claim 1 above, but is silent regarding the heat-up rate during sintering being 20°C/min or higher.
Shoji teaches a method for producing a sintered rare-earth magnet (Abstract), wherein during the sintering step, the heating rate can be 20°C/min or higher [0056], which overlaps with the claimed range of 20°C/min or higher.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taihaku’s heating rate to be 20°C/min or higher as taught by Shoji, as doing so would prevent coarsening of the crystal grains [0056].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taihaku in view of Rosinski, as applied to claim 1 above, in view of Kuniyoshi et al. (US 20050006005 A1; of record).
Regarding claim 9:
Taihaku in view of Rosinski teaches the method as applied to claim 1 above, but is silent regarding a step of magnetizing the sintered body.
Kuniyoshi teaches a step of magnetizing a resultant sintered magnet body, and that the magnetizing process step may be carried out at any arbitrary point in time after the sintering process [0053].
Kuniyoshi recognizes that sintered magnets (same as the claimed magnets) would find it obvious to carry out a magnetizing process step of a solid magnet body after sintering, even if the powder constituting the magnet already has had a magnetization field applied to it (in powder form) before the sintering has been performed [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to applying the known technique of Kuniyoshi, of magnetizing a sintered magnet body, to a known method of Taihaku, ready for improvement, to predictably yield a sintered magnet with further enhanced magnetic properties.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments concerning the calcination step’s atmospheric pressure vs. the presently-claimed “mechanical” pressure (see pages 6-8 of arguments), the amended limitations are now obvious over Taihaku in view of Rosinski as discussed in the new 103 rejection above. That is, although Taihaku is silent regarding “the formed body is kept in the mechanically pressurized state at a pressure value of less than 3 MPa while heating the formed body from 300°C to 900°C, for a predetermined timing”, this limitation is obvious over Rosinski 
With regard to the arguments concerning the claimed “debinding” process (see page 8 of arguments), this limitation is met by the calcining step of Taihaku as discussed in the 103 rejection above. Rosinski teaches a device intended for powder materials consolidation (Abstract) and discusses that the sintering device is provided with systems measuring pressing force, pressure, temperature, size changes of electrodes/punches/consolidated power set-up (measurement of shrinkage and expansion), and monitoring the sintering process [0076]. The pressure is operated in the range of 1-200 MPa, and the electric current pulse characteristics can be varied (Abstract) (which allows for varying the temperature because the electric current is the energy input source; note that this process – Electro Discharge Compaction (EDC) – is similar to the spark plasma sintering used by Taihaku in [0073] of Taihaku).
Rosinski also states “[t]he method is applied in a device that permits control of the density of the sintered body by varying the mechanical pressure applied thereto, and provides means to control the density of the sample by regulating the frequency of the discharge at least during the early stages.” [0016]. 
Thus, Rosinski appreciates varying and considering parameters such as pressure, temperature (based on varying the frequency, current, and other pulse characteristics of the discharge), and shrinkage or expansion during the early stages of sintering, in order to vary the density (the outcome) of the sample that is sintered/to be sintered.
The examiner respectfully disagrees with the assertion that “one of ordinary skill would not have modified Taihaku in an attempt to render claim 1 as being obvious, at least because Applicants explain that the claimed ‘mechanically pressurized state,’ at the timing and in the claimed pressure range helps to improve a followability of the formed body to the sintering die to form an accurate shape of the formed body based on sintering die and prevent the occurrence of cracking.” The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II.). In the instant case, as discussed above, Rosinski appreciates varying and considering parameters such as pressure, temperature (based on varying the frequency, current, and other pulse characteristics of the discharge), and shrinkage or expansion during the early stages of sintering, in order to vary the density (the outcome) of the sample that is sintered/to be sintered. Furthermore, with regard to the conclusory statement that the claimed pressure range “helps to improve a followability[…]cracking”, and only citing [0005]-[0006] of the specification, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). The applicant has not yet provided evidence and/or rationale that the invention as claimed achieves unexpected results (MPEP 716.02(a)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735